UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-1827



In Re:   STEVEN A. LEVY,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CA-98-291-S)


Submitted:   January 29, 1999         Decided:     February 17, 1999


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steven A. Levy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven A. Levy, an attorney proceeding pro se, petitions this

court for two writs of mandamus.    In January 1998, Levy filed a

complaint in the Circuit Court of Maryland for Anne Arundel County

against Henry M. Kaiser alleging various claims related to a failed

business venture.    After Kaiser removed the case to the United

States District Court for the District of Maryland, Levy filed an

amended complaint.   Kaiser moved to dismiss pursuant to Fed. R.

Civ. P. 12(b)(3) and in the alternative moved for transfer of venue

to the Northern District of California. The district court granted

the motion for transfer, and the case file was promptly sent to the

transferee court in California. The Maryland district court subse-

quently denied Levy’s motion for reconsideration.

     In his first petition for a writ of mandamus (Petition), Levy

asks the court to direct the Maryland district court to:    (1) va-

cate its order transferring venue to the Northern District of

California; and (2) exercise jurisdiction over the civil action to

consider the consequence of Defendant’s alleged failure to respond

properly to Levy’s complaint and thereby satisfy the procedural

requisites of removal set forth in Fed. R. Civ. P. 81(c).     While

this Petition was pending, Levy filed a Motion for Temporary Relief

and for Expedited Consideration (Motion). In that Motion, Levy re-

quests issuance of a second writ of mandamus from this court

directing the Maryland district court to ask the transferee court


                                2
to physically return the file to Maryland to permit consideration

of Levy’s original mandamus Petition challenging the transfer.

Otherwise, Levy notes, this court is without jurisdiction to con-

sider his Petition.

     Levy is correct that the physical transfer of the Maryland

district court’s file to the Northern District of California

divested this court of jurisdiction to entertain his Petition. See

Wilson-Cook Medical, Inc. v. Wilson, 942 F.2d 247, 250 (4th Cir.

1991) (finding that jurisdiction is conveyed to the transferee

court upon physical transfer of the record); Chrysler Credit Corp.

v. County Chrysler, Inc., 928 F.2d 1509, 1517 (10th Cir. 1991).   As

to Levy’s Motion, even assuming we possess authority to issue a

writ of mandamus directing the Maryland district court to request

return of the file, we decline to do so.   The granting of a writ of

mandamus is a drastic remedy and should be used only in extra-

ordinary circumstances.   See In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).   We find no such extraordinary circumstances here as

Levy may move for retransfer in the Northern District of Cali-

fornia.   Doing so will “vest [the transferee court] with juris-

diction” to review Levy’s objections to the transfer.    Linnell v.

Sloan, 636 F.2d 65, 67 (4th Cir. 1980); see In re Nine Mile Ltd.,

673 F.2d 242, 244 (8th Cir. 1982).

     Accordingly, we deny both the Petition and the Motion.       We

dispense with oral argument because the facts and legal contentions


                                3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                 PETITION DENIED




                                4